UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1255



ALBERT EDEZE BIKIM,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-924-808)


Submitted:   October 15, 2007             Decided:   October 25, 2007


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICES OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Susan Houser, Senior Litigation Counsel,
Francis W. Fraser, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert Edeze Bikim, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    dismissing    his    appeal   from   the   immigration

judge’s order denying his applications for asylum, withholding from

removal, and withholding under the Convention Against Torture

(“CAT”).    We deny the petition for review.

            The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                8 U.S.C.

§ 1158(a) (2000).       The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).              An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006).     Without regard to past persecution, an alien can also

establish     refugee    status     based    on   a   well-founded   fear    of

persecution on a protected ground.           Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).

            An   applicant    has    the    burden    of   demonstrating    his

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                       A

determination regarding eligibility for asylum is affirmed if


                                     - 2 -
supported by substantial evidence on the record considered as a

whole.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                  This

court will reverse the Board “only if the evidence presented . . .

was so compelling that no reasonable fact finder could fail to find

the requisite fear of persecution.”         Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find sufficient evidence supports the Board’s adverse

credibility finding and the record does not compel a different

result. Because Bikim failed to establish past persecution or that

he had a well-founded fear of persecution because of his alleged

political activities, we will not disturb the Board’s denial of

Bikim’s   applications     for   asylum    or   withholding      from   removal.

Further, we also find that substantial evidence supports the

Board’s finding that he was not eligible for withholding under the

CAT.

            Accordingly,    we   deny     the   petition   for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                   - 3 -